Mr. Justice Mercur
delivered the opinion of the court
The Act of 8th May 1876, Pur. Dig. 2054, authorizes the judges of the several courts of the Commonwealth to appoint a stenographer who shall be paid $10 for each day spent by him in taking notes in court, and be paid by the county or counties forming the judicial district. Section 4 imposes additional duties and declares by whom such services shall be paid. He is required “ to furnish a copy of his notes of testimony written out in long hand upon the order of the court or the request of counsel in the cause, during the progress of the trial or at any subsequent time; also within a reasonable time after trial to transcribe all notes, not previously transcribed by order of the court, which transcripts shall be filed and made a part of the records of the case.” Provided in the discretion of the court with the consent of counsel, he may be excused from transcribing notes and furnishing transcripts; but then he shall preserve the notes for future reference or transcripts if desired. The section proceeds, the transcripts thus made shall be furnished at a compensation specified, “ to be paid by the county in which the notes ai’e taken, when the transcript is ordered by the court, or when made for the purpose of being filed; and by the counsel in the respective cases, when ordered by them.”
Thus the county is liable to the stenographer only when the transcript is ordered by the court or when made to be filed, in performance of his general duty. During the progress of the trial “ or at any subsequent time,” counsel in the case may require the evidence to be written out at length ; but whenever so required by counsel, the compensation therefor shall be paid by the counsel ordering the same. The Act contains no language imposing a liability on the county to pay, when the transcript is ordered by counsel, whether it be during, or after, the trial. The language imposing the liability to pay on the counsel ordering it, is the same in each case. Making a copy for counsel during trial, will not dispense with the obligation of the stenographer to make another to file after trial. He is only ex-*574cnsed from making one to file tliat lie lias previously transcribed ‘‘ by order of court.” The counsel has a right to procure a transcript for his own use. The court to require it, as a part of tie record.
The stenographer is paid out of the public treasury for all ■his services in attending court, and taking stenographic notes. The liability of the county for further compensation to the stenographer, cannot be enlarged by any action of counsel in the case. Nothing in the Act authorizes counsel in the case to assume any of the powers given to the court, and thereby impose costs on the county.
The case stated shows that after the trial of a certain cause, in the Common Pleas of Erie county, at the request of the attorneys of the plaintiffs therein, the stenographer made and filed a transcript of liis stenographic notes. By reason thereof he seeks in this action to' recover his compensation therefor from the county of Erie. The learned judge correctly held the county was not liable for a transcript furnished at the request of counsel, although it was filed of record in the case.
Judgment affirmed.